             Case 5:17-cv-04467-BLF Document 303 Filed 10/21/20 Page 1 of 2




     PAUL ANDRE (SBN 196585)
 1
     pandre@kramerlevin.com
 2   LISA KOBIALKA (SBN 191404)
     lkobialka@kramerlevin.com
 3   JAMES HANNAH (SBN 237978)
     jhannah@kramerlevin.com
 4   KRISTOPHER KASTENS (SBN 254797)
     kkastens@kramerlevin.com
 5
     HANNAH LEE (SBN 253197)
 6   hlee@kramerlevin.com
     KRAMER LEVIN NAFTALIS
 7   & FRANKEL LLP
     990 Marsh Road
 8   Menlo Park, CA 94025
 9   Telephone: (650) 752-1700
     Facsimile: (650) 752-1800
10
     Attorneys for Plaintiff
11   FINJAN LLC
12
                                 IN THE UNITED STATES DISTRICT COURT
13
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
14

15                                        SAN JOSE DIVISION

16   FINJAN LLC, a Delaware Limited Liability     Case No. 5:17-cv-04467-BLF-VKD
     Company,
17
                                                  PLAINTIFF FINJAN LLC’S UNOPPOSED
18                  Plaintiff,                    MOTION TO WITHDRAW AND
                                                  SUBSTITUTE COUNSEL
19          v.
20   SONICWALL, INC., a Delaware Corporation,
21
                    Defendant.
22

23

24

25

26

27

28


     FINJAN’S MOTION TO WITHDRAW AS COUNSEL                   CASE NO. 5:17-cv-04467-BLF-VKD
             Case 5:17-cv-04467-BLF Document 303 Filed 10/21/20 Page 2 of 2




 1          Pursuant to the Civil L.R. 7-11 and 11-5, Plaintiff Finjan LLC, (“Finjan”) hereby moves the
 2 Court for an order permitting the withdrawal of its counsel of record, Paul Andre, Lisa Kobialka,

 3 James Hannah, Kristopher Kastens, Hannah Lee, Austin Manes, Aakash Jariwala, Aaron Frankel,

 4 Melissa Brenner, Julian Pymento, Daniel Williams, Shannon Hedvat, Yuridia Caire, Gregory Proctor,

 5 Phuong Nguyen, and Michael Lee of Kramer Levin Naftalis & Frankel LLP, and the appearance of

 6 substitute counsel, Juanita R. Brooks, Roger A. Denning, Jason W. Wolff, Proshanto Mukherji, and

 7 Robert Courtney of Fish & Richardson P.C., on its behalf in this action.

 8          Fish & Richardson P.C. consents to such withdrawal and substitution of counsel. Counsel for
 9 SonicWall, Inc. (“SonicWall”) was informed of the proposed substitution and does not oppose the

10 motion.

11          Accordingly, Finjan respectfully requests that the Court grant the Proposed Order attached
12 hereto, and that all necessary changes be made to the Court’s records and ECF, and that all future

13 communications regarding this case be directed to the Fish & Richardson attorneys who have already

14 filed Notices of Appearance in this action, including Juanita R. Brooks, Roger A. Denning, Jason W.

15 Wolff, Proshanto Mukherji, and Robert Courtney.

16                                                    Respectfully submitted,
17     DATED: October 21, 2020
                                                  By: /s/ Paul Andre
18                                                    Paul Andre (State Bar. No. 196585)
                                                      Lisa Kobialka (State Bar No. 191404)
19                                                    James Hannah (State Bar No. 237978)
                                                      Kristopher Kastens (State Bar No. 254797)
20                                                    Hannah Lee (State Bar No. 253197)
21                                                    KRAMER LEVIN NAFTALIS &
                                                      FRANKEL LLP
22                                                    990 Marsh Road
                                                      Menlo Park, CA 94025
23                                                    Telephone: (650) 752-1700
                                                      Facsimile: (650) 752-1800
24
                                                      pandre@kramerlevin.com
25                                                    lkobialka@kramerlevin.com
                                                      jhannah@kramerlevin.com
26                                                    kkastens@kramerlevin.com
                                                      hlee@kramerlevin.com
27
                                       Attorneys for Plaintiff
28
                                       FINJAN LLC
                                        1
     FINJAN’S MOTION TO WITHDRAW AS COUNSEL           CASE NO. 5:17-cv-04467-BLF-VKD
